Title: To James Madison from William Crawford, 28 March 1812
From: Crawford, William
To: Madison, James


SirWashington March 28th. 1812
Where integrity of motive is apparent it merits indulgence; & will plead for any impropriety which anxiety to promote the public welfare may undesignedly occasion.
In a government, with powers & interests so divided & blended frequent & candid communication of views & intentions becomes indispensable, to the exercise of these with unity & efficacy. Where a great national crisis calls for unanimity & energy, such interchange of opinion becomes more urgent: & imperiously demands, from those who must unite their efforts, an accomodation thro which such communications may be conducted.
The situation in which we are now placed will plead for the freedom of these remarks. Even among those who profess to have only the same objects in view, So much diversity of sentiment prevails; that some means to unite their views & their efforts, appears essential to the immediate preservation of the government. While one is urging immediate war, without awaiting prudential preparation, another would procrastinate that decision untill it might be equally useless & pernicious—while a third would abandon the position already taken entirely. Those who, with a single eye, would meet & support the views of the executive, when divulged, plead the propriety of a short delay, untill the progress of the recruiting service can be known; when, if that shall promise a rational probability of support, a short embargo should precede—their committing of the peace of their country & pursuing the only safe & honorable alternative which offers to preserve its independence.
Could any measures be adopted, which would promise to heal these collisions, they can hardly be too speedily & earnestly resorted to, as much caballing appears to be on foot, to render conciliation of these discordant opinions, with the public interest, abortive; or bend them to private purposes.
If therefore any official or prudential communications can be made, which may tend to the accomplishment of so desirable an object speedily, every wish which dictated this address will be gratified. I am Sir With sincere sentiments of esteem & high respect Your fellow citizen
Wm. Crawford
